Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19         PageID.191    Page 1 of 11




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

SHAREE GARRY,

        Plaintiff,
                                               Case No. 2:19-CV-12386-GCS-APP
 -vs-                                          Hon. George Caram Steeh
                                               Magistrate Judge: Anthony P. Patti

CREDIT ACCEPTANCE
CORPORATION , et al.,

        Defendants.

                         PLAINTIFF'S RESPONSE TO
                      MOTION TO COMPEL ARBITRATION

        For the reasons set forth in the accompanying brief, Sharee Garry requests that

the Court deny Credit Acceptance Corporation’s motion to compel arbitration.




                                           1
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19   PageID.192   Page 2 of 11




                                   Respectfully Submitted,


                                   By: s/ Ian B. Lyngklip
                                   Ian B. Lyngklip P47173
                                   Sylvia Bolos P78715
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Sharee Garry
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   Ian@ConsumerLawyers.Com
Dated: November 18, 2019




                                      2
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19      PageID.193    Page 3 of 11




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

SHAREE GARRY,

        Plaintiff,
                                             Case No. 2:19-CV-12386-GCS-APP
 -vs-                                        Hon. George Caram Steeh
                                             Magistrate Judge: Anthony P. Patti

CREDIT ACCEPTANCE
CORPORATION , et al.,

        Defendants.


                      PLAINTIFF'S BRIEF IN SUPPORT OF
                               RESPONSE TO
                      MOTION TO COMPEL ARBITRATION

                                   Introduction

        Credit Acceptance Corporation (“CAC”) brings this motion to compel

arbitration of Sharee Garry’s claims under the Fair Credit Reporting Act (“FCRA”),

15 U.S.C. § 1681 et seq. CAC contends that Ms. Garry executed an arbitration

clause in connection with the transaction underlying the FCRA claims, and therefore

she must present those claims in arbitration rather than in a court of law. This

argument ignores the core contention underlying Ms. Garry’s complaint, namely that

Ms. Garry is the victim of identity theft who never agreed to any contract with CAC.




                                         1
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19       PageID.194    Page 4 of 11




Consequently, Ms. Garry also never have agreed to any arbitration clause which

would have been incorporated into such an agreement.

      While CAC claims that the Court may disregard Ms. Garry’s well-stated

claims of identity theft, the Federal Arbitration Act (“FAA”), disagrees.

Specifically, where the parties present disputed evidence as to whether the parties

have agreed to an arbitration clause, that issue must be submitted to a jury for

determination, and the Court may not resolve the issue on its own. For these reasons,

the Court should deny the motion and set the matter for an expedited jury trial to

determine whether an arbitration clause exists.


                               Standard of Review

      Before a court may grant a motion to compel arbitration, the Federal

Arbitration Act (“FAA”) requires the Court to determine whether a valid agreement

to arbitrate exists. Morse v. Servicemaster Global Holdings, Inc., No. C 10-00628

SI, 2012 U.S. Dist. LEXIS 144691, *8-9 (N.D. Cal. Oct. 4, 2012) (Illston, J.) (citing

Republic of Nicaragua v. Standard Fruit Co., 937 F.2d 469, 477-478 (9th Cir.

1991)); 9 U.S.C. § 4. “[A]rbitration is a matter of contract and a party cannot be

required to submit to arbitration any dispute which he has not agreed so to submit.”

Steelworkers v. Warrior & Gulf Nav. Co., 363 U. S. 574, 582 (1960).

      When asked by a party to compel arbitration under a contract, a federal court

must determine whether the parties agreed to arbitrate the dispute at issue. See
                                         2
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19           PageID.195    Page 5 of 11




Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

626 (1985). The FAA “does not require parties to arbitrate when they have not

agreed to do so.” EEOC v. Waffle House, Inc., 534 U.S. 279, 294 (2002). See Stout

v. J.D. Byrider, 228 F.3d 709, 214 (6th Cir. 2000). A “party can be compelled to

arbitrate only those matters that she has agreed to submit to arbitration.” James v.

McDonald’s Corp., 417 F.3d 672, 677 (7th Cir. 2005). Indeed, the presumption in

favor of arbitration “does not apply in resolving doubts respecting whether the

parties have reached an agreement respecting what they will arbitrate.” Hendrick v.

Brown & Root, Inc., 50 F. Supp. 2d 527, 533 (E.D. Va. 1999). A “party cannot be

required to submit to arbitration any dispute which he has not agreed to so submit.”

Levin v. Alms & Assocs., Inc.,634 F.3d 260, 266 (4th Cir.2011) (quotation omitted);

Chorley Enters., Inc. v. Dickey's Barbecue Rests., Inc., 807 F.3d 553, 563 (4th Cir.

2015)

        In order to resolve questions of whether an agreement to arbitrate exists, the

FAA provides that in the Court should convene an expedited jury trial to determine

that disputed fact by jury trial:


        . . . . If the making of the arbitration agreement or the failure, neglect,
        or refusal to perform the same be in issue, the court shall proceed
        summarily to the trial thereof. If no jury trial be demanded by the party
        alleged to be in default, or if the matter in dispute is within admiralty
        jurisdiction, the court shall hear and determine such issue. Where such
        an issue is raised, the party alleged to be in default may, except in cases
        of admiralty, on or before the return day of the notice of application,

                                            3
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19          PageID.196    Page 6 of 11




      demand a jury trial of such issue, and upon such demand the court
      shall make an order referring the issue or issues to a jury in the
      manner provided by the Federal Rules of Civil Procedure, or may
      specially call a jury for that purpose. If the jury find that no agreement
      in writing for arbitration was made or that there is no default in
      proceeding thereunder, the proceeding shall be dismissed. If the jury
      find that an agreement for arbitration was made in writing and that there
      is a default in proceeding thereunder, the court shall make an order
      summarily directing the parties to proceed with the arbitration in
      accordance with the terms thereof.

9 U.S.C. § 4 (emphasis added). Under this rule, a party who opposes arbitration on

the grounds that no agreement exists is entitled to a jury trial on the issue.

      While the FAA requires the Court to convene a jury for the limited purpose

of determining whether the parties agreed to arbitration., the party seeking to avoid

arbitration must show there is a genuine issue of material fact as to the validity or

applicability of the arbitration agreement. See Great Earth Cos., Inc. v. Simons, 288

F.3d 878, 889 (6th Cir. 2002); Raasch v. NCR Corp., 254 F. Supp. 2d 847, 851 (S.D.

Ohio 2003). In order to defeat a motion to compel arbitration, the nonmovant has

the burden to "show a genuine [dispute] of material fact as to the validity of the

agreement to arbitrate." Danley v. Encore Capital Group, Inc., 680 Fed. Appx. 394,

397 (6th Cir. 2017). The party seeking a jury trial must make an unequivocal denial

that an arbitration agreement exists—and must also show sufficient facts in support.

Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352, 358 (2d Cir.1995).




                                           4
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19         PageID.197    Page 7 of 11




                                  Law & Argument

1.      Plaintiff did not agree to arbitrate Plaintiff’s disputes with Defendant.

        In this case, Ms. Garry has affirmatively alleged in the complaint that she was

a victim of an identity theft (R. 1 at ¶¶ 7 – 21) and are therefore not responsible for

the debt at issued. CAC’s motion ignores the fact that Ms. Garry is the victim of

identity theft and fails to address the substance of her allegations:




Defendant’s Motion, r. 10 at PgID 97. To the contrary, Ms. Garry has tendered

specific allegations concerning the identity theft and has provided her own

declaration in support (Exhibit 2) along with a copy of the following documents

supporting her claim of identity theft:

      An identity theft affidavit (Exhibit 3)

      A police report concerning the identity theft (Exhibit 4)




                                           5
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19         PageID.198    Page 8 of 11




      Employment time sheets showing that she was at work in Tennessee on the

       day she is alleged to have signed the agreement (Exhibit 5).

These records amply and specifically support Ms. Garry’s claims of identity theft

and satisfy the requirements of the FAA in relation to her request for a jury trial.

Ms. Garry did not incur the charges at issue in this action, and Ms. Garry did not

agree to arbitrate such charges represented by the installment sales contract (R. 1 at

Exhibit A). Absent such agreements, CAC cannot establish a valid agreement to

arbitrate. Thus, the Court should deny CAC’s motion.


2.     CAC has failed to provide any authority for compelling an identity theft
       victim to arbitrate claims arising from a fraudulent contract.

       While CAC cites to a number of decisions that have compelled arbitration

based upon similar terms and conditions, none of these decisions stand on all fours

with this case since none compelled a victim of identity theft, like Ms. Garry, to

arbitration. To the contrary, District Courts have routinely rejected attempts to bind

victims of identity theft to agreements unknowingly entered into in their names. See

Cornock v. Trans Union LLC, 638 F. Supp. 2d 158, 162 (D.N.H. 2009) (rejecting

Bank of America’s Motion to Compel Arbitration since it would unfairly “allow any

credit card company to force victims of identity theft into arbitration, simply because

that person’s name is on the account.”); Crosby v. Credit Acceptance Corp., 2015

U.S. Dist. LEXIS 89513, at *3 (E.D. Mich. 2015) citing to Fazio v. Lehman Bros.


                                          6
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19           PageID.199    Page 9 of 11




Inc., 340 F.3d 386, 397 (6th Cir. 2001) (denying Motion to Compel Arbitration since

“it ‘is firmly established that an arbitration clause obtained by forgery is not valid’”);

and, Hudson v. Babilonia, 2015 U.S. Dist. LEXIS 41247, at *7 (D. Conn. 2015)

(denying Sallie Mae’s Motion to Compel Arbitration filed against victim of identity

theft); Boran v Columbia Credit Services, Inc., Case No. 06-cv-806 (D Conn., Nov.

21, 2006). See also NCLC Digital Library Excerpt, Exhibit 6.

      Here, Ms. Garry did agree to purchase the car on credit, did not execute the

contract, and did not authorize anyone to do so on her behalf. (Exhibits 2- 5) Absent

such agreements, Ms. Garry, the victim of identity theft, cannot be compelled to

arbitrate Ms. Garry’s claims. Thus, the Court should deny CAC’s motion and

require a jury trial on the issue of whether Ms. Garry entered into an agreement to

arbitrate the claims in this case.

                                         Respectfully Submitted,


                                         By: s/ Ian B. Lyngklip
                                         Ian B. Lyngklip P47173
                                         Sylvia Bolos P78715
                                         LYNGKLIP & ASSOCIATES,
                                         CONSUMER LAW CENTER, PLC
                                         Attorney for Sharee Garry
                                         24500 Northwestern Highway, Ste. 206
                                         Southfield, MI 48075
                                         (248) 208-8864
                                         Ian@ConsumerLawyers.Com
Dated: November 18, 2019
                                            7
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19       PageID.200    Page 10 of 11




                           CERTIFICATE OF SERVICE

 I certify that on November 18, 2019, I will electronically file the document above
 with the Clerk of Court using the CM/ECF system, which will then send a
 notification of such filing (NEF) to the following persons:
 Party                                        Manner



 Jordan S. Bolton                             Via CM/ECF System
 Clark Hill, PLC
 151 S. Old Woodward Ave., Ste. 200
 Birmingham, MI 48009




 Colin C. Poling                              Via CM/ECF System
 Schuckit & Associates, P.C.
 4545 Northwestern Drive
 Zionsville, MI 46077




 Stephen W. King                              Via CM/ECF System
 King and Murray, PLLC
 355 S. Old Woodward, Ste. 100
 Birmingham , MI 48009




                                          8
Case 2:19-cv-12386-GCS-APP ECF No. 16 filed 11/18/19   PageID.201   Page 11 of 11




                                    Respectfully Submitted,


                                    By: s/ Ian B. Lyngklip
                                    Ian B. Lyngklip P47173
                                    Sylvia Bolos P78715
                                    LYNGKLIP & ASSOCIATES,
                                    CONSUMER LAW CENTER, PLC
                                    Attorney for Sharee Garry
                                    24500 Northwestern Highway, Ste. 206
                                    Southfield, MI 48075
                                    (248) 208-8864
                                    Ian@ConsumerLawyers.Com
 Dated: November 18, 2019




                                      9
